          Case 4:20-cv-05640-YGR Document 79 Filed 09/15/20 Page 1 of 8


1    THEODORE J. BOUTROUS JR.,                  E. JOSHUA ROSENKRANZ
       SBN 132099                               (N.Y. Bar No. 2224889; pro hac vice pending)
2      tboutrous@gibsondunn.com                    jrosenkranz@orrick.com
     RICHARD J. DOREN, SBN 124666               ORRICK, HERRINGTON & SUTCLIFFE LLP
3      rdoren@gibsondunn.com                    51 West 52nd Street
     DANIEL G. SWANSON, SBN 116556              New York, NY 10019-6142
4      dswanson@gibsondunn.com                  Telephone:    212.506.5000
     JAY P. SRINIVASAN, SBN 181471              Facsimile:    212.506.5151
5      jsrinivasan@gibsondunn.com
     GIBSON, DUNN & CRUTCHER LLP                WILLIAM F. STUTE
6    333 South Grand Avenue                     (D.C. Bar No. 1032093; pro hac vice pending)
       Los Angeles, CA 90071-3197                 wstute@orrick.com
7      Telephone: 213.229.7000                  ORRICK, HERRINGTON & SUTCLIFFE LLP
       Facsimile: 213.229.7520                  1152 15th Street, N.W.
8                                               Washington, DC 20005-1706
     MARK A. PERRY, SBN 212532                  Telephone:    202.339.8400
9      mperry@gibsondunn.com                    Facsimile:    202.339.8500
     CYNTHIA E. RICHMAN (D.C. Bar
10     No. 492089; pro hac vice)                Attorneys for Defendant APPLE INC.
       crichman@gibsondunn.com
11   GIBSON, DUNN & CRUTCHER LLP
     1050 Connecticut Avenue, N.W.
12   Washington, DC 20036-5306
     Telephone:   202.955.8500
13   Facsimile:   202.467.0539
14   VERONICA LEWIS (Texas Bar
     No. 24000092; pro hac vice)
15     vlewis@gibsondunn.com
     GIBSON, DUNN & CRUTCHER LLP
16   2100 McKinney Avenue, Suite 1100
     Dallas, TX 75201
17   Telephone:   214.698.3100
     Facsimile:   214.571.2900
18

19                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
20                                   OAKLAND DIVISION
21   EPIC GAMES, INC.,                             CASE NO. 4:20-CV-05640-YGR
22                       Plaintiff,                DECLARATION OF MIKE SCHMID IN
                                                   SUPPORT OF DEFENDANT APPLE INC.’S
23         v.                                      OPPOSITION TO PLAINTIFF’S MOTION
                                                   FOR A PRELIMINARY INJUNCTION
24   APPLE INC.,
25                       Defendant.
26

27

28



                                      DECLARATION OF MIKE SCHMID
           Case 4:20-cv-05640-YGR Document 79 Filed 09/15/20 Page 2 of 8


1           I, Mike Schmid, declare as follows:
2           1.      I make this declaration in support of Apple’s Opposition to Plaintiff’s Motion for a
3    Preliminary Injunction. I have personal knowledge of the matters stated herein, and if called upon to
4    do so, I could and would competently testify hereto.
5           2.      I am Apple’s Head of Games Business Development for the App Store. In that capacity
6    and in other positions at Apple, I have gained personal knowledge and experience concerning Apple’s
7    App Store team and Worldwide Developer Relations (“WWDR” or “Developer Relations”) team, and
8    the many tools, services, and benefits that Apple provides developers. I have worked particularly
9    closely with Epic Games, Inc. and its affiliates (collectively, “Epic” or “Epic Games”).
10          3.      Apple’s investment in tools, services, and support to developers is a key reason for the
11   App Store’s success. It helps ensure the store is filled with creative, useful, high-quality, and innovative
12   apps. Toward this end, Apple provides developers with tools like TestFlight, so they can test and refine
13   their apps in a controlled environment. Apple creates Application Programming Interfaces (APIs) like
14   ARKit and Metal, which assist developers to make the most of Apple’s innovative hardware. As part
15   of iOS 14 alone, Apple will make more than 150,000 APIs available for all developers. In addition to
16   these tools and services, Apple also provides a tremendous amount of marketing and promotional
17   assistance to its developers, including Epic. Apple’s App Store and Developer Relations teams in
18   particular, in conjunction with other Apple teams, provide developers with such benefits and support
19   services to ensure that Apple’s business model generates great experiences for both developers and
20   consumers alike.
21          4.      Over the past two years, Epic has received as much of these benefits and support
22   services from Apple as any other developer on the App Store.
23          5.      Fortnite was first launched on the App Store in March 2018 and in the two years since,
24   Fortnite has been reviewed more than 200 times by Apple’s app reviewers, and has had Apple push
25   more than 140 unique updates to Apple’s customers. With Apple’s support, Fortnite has grown into
26   an incredibly successful iOS app, enjoying nearly 130 million iOS downloads globally—and earning
27   Epic more than $550 million through iOS alone. As recently as May 2020, Epic executives recognized
28   and thanked Apple for its support and promotion of Fortnite events.



                                            DECLARATION OF MIKE SCHMID
                       Case 4:20-cv-05640-YGR Document 79 Filed 09/15/20 Page 3 of 8


            1           6.       Apple’s support of Epic began even before the initial iOS launch of Fortnite in March
            2    2018, which occurred through a region-by-region, invite-only user system. Handling the logistics of
            3    such a unique app launch required a substantial effort from multiple members of both the App Store
            4    and Developer Relations team. From that point on, through multiple major update launches and holiday
            5    seasons, Apple’s App Store team provided all-hands-on-deck treatment to address Epic’s non-stop
            6    asks, which frequently involved middle-of-the-night calls and texts demanding short-turnaround
            7    support requests, which Apple consistently accommodated.            Ultimately, I brought a business
            8    development colleague stationed in Australia onto the Epic relationship team, so that we could provide
            9    Epic with 24-hour coverage.
           10           7.       The 2018 holiday season launch provides a number of examples of services that Apple
           11    provided to Epic in consideration of and in response to its demands. In particular, Epic requested an
           12    exemption from Apple’s then-in-place guideline against gifting within apps. As a general rule, Apple
           13    had prohibited live in-game gifting because such activity, if left unregulated, can be a major vector for
           14    fraud if not carefully monitored. Because of this, I worked closely with my team at the App Store—in
           15    conjunction with Apple’s executives and App Review team—to create a new guideline that would
           16    allow for gifting when certain safety requirements are met. After much consideration and listening to
           17    Epic’s request, the leadership team decided that gifting could be allowed with certain protections. This
           18    guideline change allowed players to gift items to other users within certain apps, including Fortnite,
           19    while also ensuring the privacy, safety, and security of Apple’s iOS users and developers. This example
           20    demonstrates Apple’s attentiveness to the developer community, including the needs of developers like
           21    Epic, which in this instance made a request that Apple could accommodate on terms that would apply
           22    equally to all developers, large and small, and that would at the same time adequately ensure user safety
           23    and security.
           24           8.       Following Fortnite’s first year on the App Store, Apple continued to work vigorously
           25    to meet Epic’s frequent and labor-intensive demands. For example, in 2019 alone, Apple expedited
           26    app review in response to almost all of Epic’s more than 80 rush requests, even though developers are
           27    typically required to make such expedited requests only in extenuating circumstances. Apple similarly
           28    expedited propagation of Fortnite updates across App Store storefronts on several occasions when Epic

Gibson, Dunn &
Crutcher LLP                                                        2
                                                       DECLARATION OF MIKE SCHMID
                       Case 4:20-cv-05640-YGR Document 79 Filed 09/15/20 Page 4 of 8


            1    proclaimed that its particular launch timing was critical in order to ensure seamless and simultaneous
            2    cross-play across different platforms, like iOS and those related to game-consoles like Xbox and
            3    PlayStation. Epic consistently threatened to release the game update on other platforms first, leaving
            4    the App Store behind, if Apple could not accommodate their requests.
            5           9.      In addition to providing engineering, technical, and hardware-related support, Apple has
            6    also provided Epic with an extraordinary amount of marketing and promotion support for Fortnite—
            7    again, as much as Apple has provided to any other game in recent history.
            8           10.     Apple has provided both paid and organic marketing for Fortnite on iOS, including
            9    through Apple’s App Store mailing lists. From March 15, 2018 through August 14, 2020, Apple paid
           10    for advertising on various media channels that drove almost a half-million Fortnite transactions at a
           11    channel level (i.e., transactions that occurred within 24 hours of an ad-click directing users to the App
           12    Store, where they then downloaded the Fortnite game for the first time). In addition, Apple advertising
           13    drove more than 100,000 additional Fortnite (non-first-time) re-downloads during that same period. In
           14    the 11 months preceding the removal of Fortnite from the App Store on August 13, 2020, Apple spent
           15    approximately one million dollars on paid media promotions of Fortnite. And through its mailing lists,
           16    Apple has sent over 500 million marketing communications about Fortnite to end users.
           17           11.     Apple has also published many social media posts promoting Fortnite on Apple’s own
           18    Twitter and Facebook accounts. Each time Epic released a new season of Fortnite, Apple put it in the
           19    spotlight, providing free promotion and favorable tweets. This form of support is one that Epic has
           20    continually pressed Apple to provide, given Epic’s heavy reliance upon social media to promote its
           21    products and build its community. To promote concerts taking place in Fortnite, Apple has featured
           22    the app on the App Store and in Apple Music, and placed billboards in New York’s Times Square and
           23    LA Live to promote an in-app Fortnite concert with DJ Marshmello.
           24           12.     In response to repeated requests by Epic, Apple also has permitted Fortnite to “take
           25    over” the App Store, featuring the app prominently on the App Store’s most sought-after and frequented
           26    spaces. Specifically, in conjunction with the October 2019 launch of Fortnite’s Chapter 2, Fortnite
           27    was the featured app on the App Store’s “Today” tab—which is the default homepage tab when one
           28    opens the App Store—for 24 hours straight. Fortnite was simultaneously provided with a “full-screen

Gibson, Dunn &
Crutcher LLP                                                        3
                                                       DECLARATION OF MIKE SCHMID
                       Case 4:20-cv-05640-YGR Document 79 Filed 09/15/20 Page 5 of 8


            1    takeover” of the App Store’s “Games” tab globally—except in greater China where Fortnite is not
            2    approved for distribution—for a full seven days. No other game has ever been featured as prominently
            3    on the App Store at any time either before or since. Such placement on the App Store substantially
            4    drives growth in a particular app’s user base because the individuals that frequent these App Store
            5    “tabs” are a self-selecting pool of curious iOS users who are open to browsing and downloading new
            6    games or reengaging with a favorite game. Multiple individuals at Epic were extremely satisfied with
            7    the results of Apple’s decision to allow them to “take over” the App Store tabs in this way.
            8           13.     In addition, Apple has run numerous large editorial features for multiple Epic apps in
            9    the App Store every few weeks—for example, art placement at the top of the App Store “Games” tab,
           10    as well as other “major beats” features and a host of smaller ones. In fact, since the day that it launched
           11    in March 2018, the Fortnite app has almost always been featured on some portion of the App Store in
           12    one of its 175 storefronts worldwide.
           13    ///
           14    ///
           15    ///
           16    ///
           17    ///
           18    ///
           19    ///
           20    ///
           21    ///
           22    ///
           23    ///
           24    ///
           25    ///
           26    ///
           27    ///
           28    ///

Gibson, Dunn &
Crutcher LLP                                                         4
                                                         DECLARATION OF MIKE SCHMID
                       Case 4:20-cv-05640-YGR Document 79 Filed 09/15/20 Page 6 of 8


            1           14.     As recently as April 23, 2020, for example, the App Store prominently featured
            2    Fortnite’s Travis Scott in-app concert event in the number one spot on its “Today” homepage tab, App
            3    Store’s “Games” tab, as well as a feature in Apple Music as seen in these true and correct screenshots:
            4

            5

            6

            7

            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19
                 In response, Epic President Adam Sussman sent Apple’s Matt Fischer an email stating, “This is just
           20
                 awesome ! Thank you so much for the support.” Mr. Sussman stated the following in a subsequent
           21
                 email that same day: “This is great support and we were so excited to see this in the store. We are
           22
                 looking forward to an amazing event and working together on our future calendar.” He also mentioned
           23
                 that Epic was “super bullish” about the event. Epic Co-Founder Mark Rein similarly wrote, “Thank
           24
                 you so much for the support! It's going to be a really fun event and we've got more fun stuff planned
           25
                 for the next few weeks and months. Please extend our thanks and well wishes to your team!”
           26
                        15.     More broadly, during his closing remarks at the March 22, 2019 Gaming Developers
           27
                 Conference, Epic CEO Tim Sweeney expressly thanked Apple, alongside other games-platform
           28
                 providers, “for the great . . . opening up that they’ve enabled the past year.” As Mr. Sweeney explained:
Gibson, Dunn &
Crutcher LLP                                                        5
                                                       DECLARATION OF MIKE SCHMID
                       Case 4:20-cv-05640-YGR Document 79 Filed 09/15/20 Page 7 of 8


            1    “Their support made it possible to run Fortnite seamlessly across seven platforms and grow to reach
            2    almost 250 million players worldwide. You know, all these efforts, all these companies working
            3    together, [is] making gaming better for everybody.”
            4           16.     Apple has also consistently provided consultations to Epic to help the company improve
            5    its own marketing, especially its performance marketing. Apple has connected Epic’s Fortnite team
            6    with Apple personnel in the UAE, Latin America, South Korea, and other regions to provide market
            7    intelligence and feature opportunities in those regions to support Epic’s expansion efforts.
            8           17.     While all developers to some degree take advantage of the support and guidance that
            9    Apple provides, again, Epic has demanded a much greater degree of support from Apple. For example,
           10    Apple has held weekly telephone check-ins with Epic representatives to stay abreast of issues and
           11    coordinate our efforts—a much higher degree of such contact than Apple has with other game
           12    developers. When Epic launches a new Fortnite version or announces new features, Apple has
           13    provided Epic with feedback on many things, including gameplay design, marketing, monetization,
           14    and best practices with Apple’s technology.
           15           18.     On a variety of occasions, Epic personnel have told me that if Apple did not comply
           16    with its demands, Epic would simply terminate its relationship with Apple and remove its games off
           17    of the iOS platform. Epic has repeatedly told me that it could do this because Apple is the “smallest
           18    piece of the pie” when it came to Fortnite revenue. On several occasions, Epic personnel have told me
           19    that Apple represents just seven percent of Epic’s revenue. The data available to Apple largely bears
           20    this out. With respect to Fortnite, all of the App Store’s competing platforms besides Google’s Android
           21    have a higher Average Revenue Per Daily Active User (ARPDAU) than does Apple iOS, with some
           22    platforms—like Xbox and PlayStation—a full 70% or 40% higher than iOS, respectively.
           23           19.     Epic has repeatedly leveraged the global phenomenon that was Fortnite to coerce
           24    platforms to change their rules. For example, in September 2018, Epic quietly updated Fortnite to
           25    enable cross-platform play between PlayStation and Xbox. This was explicitly against PlayStation’s
           26    rules and Epic pushed PlayStation into a difficult situation with its own user base, where it was forced
           27    to make a significant change on Epic’s terms, not its own. Epic’s strategy of coercing platforms for its
           28    own gain, under the guise of being “pro-gamer,” is something Epic continues to do.

Gibson, Dunn &
Crutcher LLP                                                        6
                                                       DECLARATION OF MIKE SCHMID
                       Case 4:20-cv-05640-YGR Document 79 Filed 09/15/20 Page 8 of 8


            1           20.     Epic also runs Unreal Engine, a game-development software platform on which Epic
            2    bases many of its own games, like Fortnite, and that it licenses to other developers to use as the software
            3    platform for their apps. Unreal Engine is a popular development engine used by many developers on
            4    iOS and other platforms. Apple acknowledges and supports the thriving ecosystem of third-party tools
            5    and services that developers use to build apps, including Unreal Engine. In fact, Apple has gone above
            6    and beyond many times to support and strengthen Unreal Engine’s capabilities on iOS and Mac.
            7           I declare under penalty of perjury under the laws of the United States and the State of California
            8    that the foregoing is true and correct, and that I executed this declaration on the 15th day of September,
            9    2020 in Sunnyvale, California.
           10

           11                                                                        Mike Schmid
           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP                                                         7
                                                        DECLARATION OF MIKE SCHMID
